Citation Nr: 0420339	
Decision Date: 07/27/04    Archive Date: 08/04/04	

DOCKET NO.  98-19 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, including as due to nicotine-dependence or tobacco 
use. 

2.  Entitlement to an effective date prior to February 24, 
1998, for a total disability rating based on individual 
unemployability due to service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claim for service connection for a pulmonary 
disorder, including as due to nicotine dependence or tobacco 
use, was received during a personal hearing held on October 
9, 1997.  Two letters, dated in September 1998 and June 1999, 
have been received from a private physician.  The record does 
not indicate that an attempt has been made to obtain copies 
of any treatment records this private physician may have.  
Further, the veteran has not been afforded a VA examination 
with respect to his pulmonary disorder.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The claims file must be reviewed to 
ensure that all Veterans Claims 
Assistance Act of 2000 notice obligations 
have been satisfied in accordance with 
any applicable legal precedent.

2.  After obtaining any necessary 
release, all records relating to 
treatment of the veteran should be 
requested from Gilbert C. Evans, M.D.

3.  The veteran should be afforded a VA 
pulmonary examination to determine the 
existence and etiology of any currently 
manifested pulmonary disability.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is 
as least as likely as not that the 
veteran has a currently manifested 
pulmonary disability that is related to 
the veteran's active service, including 
smoking during active service, or is 
related to nicotine dependence that 
developed during active service.  If it 
cannot be determined that the veteran has 
a currently manifested pulmonary disorder 
that is related to active service, 
including smoking during active service, 
or nicotine dependence that occurred 
during active service, without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report.

4.  The veteran should be afforded a VA 
psychiatric examination.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is 
as least as likely as not that the 
veteran became unemployable due to his 
service-connected post-traumatic stress 
disorder (PTSD) prior to February 24, 
1998.  If the examiner determines that 
the veteran became unemployable solely 
due to his service-connected PTSD prior 
to February 24, 1998, the examiner is 
requested to offer an opinion as to the 
date that the veteran became unemployable 
due solely to his service-connected PTSD.

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case on all issues in appellate 
status and afforded the appropriate to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


